10-3102-cv
         Leak v. Local 32BJ, SEIU

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the                   United States Court of Appeals
 2       for the Second Circuit, held                   at the Daniel Patrick Moynihan
 3       United States Courthouse, 500                  Pearl Street, in the City of New
 4       York, on the 11th day of May,                  two thousand eleven.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12       DONNA LEAK,
13
14                             Plaintiff-Appellant,
15
16                      -v.-                                                        10-3102-cv
17
18       LOCAL 32BJ, SEIU, ALLIED INTERNATIONAL UNION,
19
20                             Defendants-Appellees.
21
22
23       FOR APPELLANT:                                      DONNA LEAK, pro se, Bronx,
24                                                           NY.
25
26       FOR APPELLEES:
27
28       LOCAL 32BJ, SEIU:                                   ANDREW L. STROM, Office of
29                                                           the General Counsel for SEIU
30                                                           Local 32BJ, New York, NY.
31
32       ALLIED INTERNATIONAL UNION:                         DAVID A. MINTZ, Weissman &
33                                                           Mintz LLC, New York, NY.
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Stein, J.).
 3
 4       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

 5   AND DECREED that the judgment of the district court be

 6   AFFIRMED.

 7       Plaintiff-appellant Donna Leak, pro se, appeals from a

 8   June 23, 2010 judgment of the United States District Court

 9   for the Southern District of New York (Stein, J.), which

10   dismissed her complaint for failure to state a claim and

11   denied her leave to amend.    We assume the parties’

12   familiarity with the underlying facts, the procedural

13   history, and the issues presented for review.

14       We review de novo the dismissal of a complaint pursuant

15   to Rule 12(b)(6), “construing the complaint liberally,

16   accepting all factual allegations in the complaint as true,

17   and drawing all reasonable inferences in the plaintiff’s

18   favor.”     Chambers v. Time Warner, Inc., 282 F.3d 147, 152

19   (2d Cir. 2002).    We review the denial of a motion for leave

20   to amend the complaint for abuse of discretion.     McCarthy v.

21   Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007).

22       For substantially the same reasons set forth in the

23   magistrate judge’s well-reasoned report and recommendation,

24   we conclude that the district court properly dismissed

                                     2
1   Leak’s complaint and denied her motion to amend as futile.

2       We have considered all of Leak’s arguments on appeal

3   and find them to be without merit.   For the foregoing

4   reasons, the judgment of the district court is hereby

5   AFFIRMED.

6                              FOR THE COURT:
7                              Catherine O’Hagan Wolfe, Clerk.
8
9




                                 3